Citation Nr: 0819003	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-33 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for loss of bladder 
control, claimed on a direct basis, secondary to service-
connected post-operative bilateral inguinal hernias, or under 
the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for loss of bowel 
control, claimed on a direct basis, secondary to service-
connected post-operative bilateral inguinal hernias, or under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to July 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

This case was previously before the Board in July 2005 and 
November 2006, at which time the case was remanded for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has loss of bladder and/or bowel 
control as a result of his active service.

3.  The preponderance of the evidence is against a finding 
that the veteran currently has loss of bladder and/or bowel 
control as secondary to his service-connected bilateral 
inguinal hernias.

4.  The record does not reflect the veteran has developed 
loss of bladder and/or bowel control as a result of VA 
treatment.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for loss of bladder 
control on a direct basis, secondary to service-connected 
post-operative bilateral inguinal hernias, or under the 
provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1110, 1131, 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310, 3.361 (2007).

2.  Service connection is not warranted for loss of bowel 
control on a direct basis, secondary to service-connected 
post-operative bilateral inguinal hernias, or under the 
provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1110, 1131, 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in April 2004, 
which is clearly after the June 2003 rating decision that is 
the subject of this appeal.  He was subsequently sent 
additional VCAA-compliant notification by letters dated in 
September 2005 and November 2006.  Taken together, these 
letters informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

More specifically, the November 2006 letter informed him how 
to substantiate a claim for secondary service connection 
based on aggravation and a claim for benefits under section 
1151.  That letter also contained the specific information 
regarding disability rating(s) and effective date(s) mandated 
by the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the RO complied with the 
Board's 2006 Remand instructions.

Obviously, full and complete VCAA notification was not 
provided prior to initial adjudication of the veteran's 
claims.  There has been no allegation by the veteran or his 
representative that this error has somehow affected the 
fairness of the following proceedings.  Regardless, a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006); see also Medrano v. Nicholson, 
21 Vet.App. 165, 169 (2007) (Secretary "may cure timing 
defects by issuing a fully compliant [section 5103(a)] 
notification and then readjudicating the claim").  In this 
case, there was readjudication of the claims following the 
2005 an 2006 letters in a supplemental statement of the case 
in November 2007.  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

Rather, all the law requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran had an 
opportunity to present testimony before the Board and had 
numerous opportunities to present evidence in support of his 
claims in the more than two and a half years following that 
hearing while his claims remained in development status.  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
these claims and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
He has had the opportunity to present evidence and argument 
in support of his claim, to include at the April 2005 
hearing.  Nothing indicates that the veteran has indicated 
the existence of any relevant evidence that has not been 
obtained or requested.  Moreover, he was accorded VA 
examinations in June 2003 and April 2007.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The veteran has contended that he has loss of bowel and 
bladder control due to one or more hernia operations.  It is 
noted that he is service-connected for post-operative 
bilateral inguinal hernias.  He has also contended that these 
problems are due to an in-service injury in 1958 during a 
training accident when he was a drill sergeant and there was 
a grenade explosion.  Further, he has contended that they are 
the result of hernia surgery he underwent at a VA medical 
facility in 1996.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Direct Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Initially, the Board observes that the veteran was not 
diagnosed with a chronic disability manifested by loss of 
bladder control while on active duty.  Further, his endocrine 
and genitourinary systems were evaluated as normal on his 
March 1977 separation examination.  Moreover, there is no 
indication in the record of this claimed disability until 
years after his separation from active service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  


In addition, no competent medical opinion is of record which 
relates loss of bladder control to active service.  Moreover, 
the Board concludes that no development on this matter is 
warranted in this case.  As already noted, the Board found no 
evidence of such symptoms in the record until years after his 
separation from service.  In the absence of evidence of in-
service incurrence or aggravation of the claimed disability, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical nexus opinion would not be supported by what 
actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to 
link the claimed disabilities to the veteran's military 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  This finding also applies to his account of the 
grenade injury in 1958.  Even assuming that such an incident 
occurred, the veteran himself has acknowledged that no record 
was made.  Without any such record, there is no way to 
determine the full extent of any injuries from the purported 
incident, particularly as it purportedly occurred 
approximately 50 years ago.  Consequently, any opinion 
relating the loss of bladder control to such an injury would 
be speculative at best.  An award of service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (by reasonable doubt is 
meant ... a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

With respect to the loss of bowel control, the Board 
acknowledges that service medical records dated in January 
1962 note that the veteran reported loose stools for one 
year.  Subsequent records dated in February 1966 note a 
history of occasional diarrhea with certain foods.  Records 
from November 1972 note severe irritable colon disease, but 
examination was normal.  He was also hospitalized in February 
1977 for abdominal discomfort.  Nevertheless, this evidence 
does not establish the presence of a chronic disability while 
on active duty.  Further, private hospitalization records 
dated from March to April 1982 note a 10 day history of 
abdominal discomfort with diarrhea and some hematochezia.  
Discharge diagnoses included acute colitis.  Moreover, the 
veteran denied similar symptoms in the past.

Nevertheless, the Board has previously determined that this 
evidence does not establish the presence of a chronic 
disability in service, nor does it address the matter of 
continuity of symptomatology after service, as well as 
possible intercurrent conditions such as the acute colitis in 
1982.  

The Board also notes that no competent medical opinion is of 
record which relates the veteran's loss of bladder and bowel 
control to his active service.  In fact, the VA medical 
examinations contain competent medical opinions against such 
a finding.  Specifically, the April 2007 VA medical examiner 
who opined, in part, that the complaints of loss of bowel 
control were not caused by or a result of any condition noted 
in service.  As this opinion was based upon both an 
evaluation of the veteran and review of his claims folder, 
the Board finds that the examiner had an adequate foundation 
upon which to base his opinion.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently has loss of bladder and/or bowel control as 
a result of his active service.

II.  Secondary Service Connection

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board acknowledges that the provisions of 38 C.F.R. § 
3.310 were revised during the pendency of this case, and are 
effective from October 10, 2006. See 71 Fed. Reg. 52,744-
52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added regarding aggravation of nonservice-connected 
disabilities.  The expressed purpose of this revision was to 
conform the regulation to the Court's holding in Allen, 
supra, under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  As the Board and the RO were already required to 
consider whether service connection was warranted on the 
basis of aggravation of the nonservice-connected disability 
pursuant to the holding in Allen, and this regulation was in 
effect when the RO last adjudicated the claim in a November 
2007 Supplemental Statement of the Case, there is no 
prejudice to the veteran by proceeding with the adjudication 
of this case.  See Bernard, supra.  

Here, no competent medical opinion is of record which 
supports a finding of secondary service connection.  Rather, 
the findings of the VA medical examinations are against such 
a finding.  For example, the June 2003 VA genitourinary 
examination found that the veteran's report of urinary 
incontinence was not at least as likely as not secondary to 
his hernia repair.  The concurrent VA rectum and anus 
examination found that it was not at least as likely as not 
that the fecal incontinence was secondary to the inguinal 
hernia repairs, but more likely to the use of colonic 
stimulants.  Moreover, the April 2007 VA medical examination 
found that the loss of bowel control was not subsequent to 
the inguinal hernias nor the surgery for the inguinal hernias 
by VA in 1996.  The examiner further stated that there were 
no objective residuals of hernia surgery noted.

In short, the only competent medical evidence of record to 
address this contention is against finding that the veteran 
currently has either loss of bladder or bowel control 
secondary to his service-connected inguinal hernia.  
Therefore, the Board finds that the preponderance of the 
evidence is unfavorable, to include on the basis of secondary 
aggravation under Allen, supra.

III.  38 U.S.C.A. § 1151

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress. See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under Section 1151.  In pertinent 
part, Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

The Board acknowledges that the veteran underwent surgery of 
his service-connected inguinal hernias at a VA medical 
facility in 1996.  However, there is no competent medical 
evidence of record which shows that the veteran developed 
loss of bladder and/or bowel control as a result of this 
surgery or any other VA medical treatment.  As detailed 
above, the VA medical examinations in this case are against 
such a finding as they contain opinions that neither of the 
claimed disorders are due to the hernia repair.  Moreover, as 
already stated, the April 2007 VA examiner stated there were 
no objective residuals of hernia surgery noted.

The Board further notes that the April 2007 VA examiner 
indicated that the only complication from the 1996 VA surgery 
was the nerve dissection on the left with the left testicle 
being removed subsequent to surgery for complaint of 
continued pain.  However, the examiner stated that this 
complication did not have any relation to negligence or poor 
surgical skill; that it was a risk of surgery only, and, 
therefore was reasonably foreseeable.  

In view of the foregoing, the Board finds that the criteria 
for compensation under 38 U.S.C.A. § 1151 for loss of bladder 
and/or bowel control are not met, and, as such, the 
preponderance of the evidence is against the claim.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
claims of service connection for loss of bladder and bowel 
control on a direct basis, secondary to service-connected 
post-operative bilateral inguinal hernias, or under the 
provisions of 38 U.S.C.A. § 1151.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal must be denied.



ORDER

Entitlement to service connection for loss of bladder 
control, claimed on a direct basis, secondary to service-
connected post-operative bilateral inguinal hernias, or under 
the provisions of 38 U.S.C.A. § 1151, is denied.

Entitlement to service connection for loss of bowel control, 
claimed on a direct basis, secondary to service-connected 
post-operative bilateral inguinal hernias, or under the 
provisions of 38 U.S.C.A. § 1151, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


